Snapshot - 6:17-PO-00579-001                                                                                                                 Page 1 of 2


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          Case Number: 6:17-PO-00579-001
                        ROGELIO GONZALEZ                                    Defendant's Attorney: Matt Bockmon, Assistant Federal Defender

      THE DEFENDANT:
           pleaded guilty to citation 6811582 .
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                      Offense Ended        Count
       CFR 36 § 4.2
                                            Driving while suspended or revoked for DUI                         5/28/2017            6811582
       CVC § 14601.2

             The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Count(s)      dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                            3/6/2019
                                                                            Date of Imposition of Judgment
                                                                            /s/ Jeremy D. Peterson
                                                                            Signature of Judicial Officer
                                                                            Jeremy D. Peterson, United States Magistrate Judge
                                                                            Name & Title of Judicial Officer
                                                                            3/8/2019
                                                                            Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                       3/8/2019
Snapshot - 6:17-PO-00579-001                                                                                                         Page 2 of 2


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: ROGELIO GONZALEZ                                                                                               Page 2 of 2
      CASE NUMBER: 6:17-PO-00579-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      30 days in custody.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:
            The defendant may serve custody in Sacramento area.

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at 12:00 AM on 4/8/2019 .
                     At a time as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                               3/8/2019
